Opinion filed March 17, 2022




                                     In The

        Eleventh Court of Appeals
                                   __________
                               No. 11-21-00080-CV
                                   __________

               OAK POINT PARTNERS, LLC, Appellant
                                        V.
                  DIAMONDBACK E&P, LLC, Appellee

                    On Appeal from the 238th District Court
                           Midland County, Texas
                       Trial Court Cause No. CV51836


                     MEMORANDUM OPINION
      The parties have filed in this court a joint motion to dismiss this appeal. In
the motion, the parties state that they “have reached an agreement to compromise
and settle their differences in this suit.” The parties request that we dismiss this
appeal and tax costs against the party incurring same. See TEX. R. APP. P. 42.1.
      The motion is granted, and the appeal is dismissed.


March 17, 2022                                     PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.